Fein, J. (concurring).
I concur in result only, solely upon the ground that the evidence is insufficient upon which to find that the defendant created or had the requisite actual or constructive notice of the presence of the alleged slippery or foreign substance on the station platform (Donohoe v Great Atlantic & Pacific Tea Co., 277 App Div 739, 741; Boettcher v Dowling, 243 App Div 397, affd 270 NY 557), or that because of plaintiff’s alleged obesity she requested or required assistance in boarding the train. (See Sheridan v Brooklyn City & Newtown R. R. Co., 36 NY 39.)
Ross and Carro, JJ., concur with Kassal, J.; Sandler, J. P., and Fein, J., concur in an opinion by Fein, J.
Judgment, Supreme Court, Bronx County, entered on November 23, 1982, unanimously reversed, on the law, without costs and disbursements, and the complaint dismissed.